 



Exhibit 10.1

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
[20__] YEAR-END OPTION AWARD

This Award Agreement sets forth the terms and conditions of the [20   ] year-end
award (this “Award”) of Nonqualified Stock Options (“[20   ] Year-End Options”)
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award. The Award Statement delivered to you sets forth (i) the Date of Grant
of the [20   ] Year-End Options, (ii) the number of [20   ] Year-End Options and
(iii) the Exercise Price of each [20   ] Year-End Option. Until shares of Common
Stock (“Shares”) are delivered to you pursuant to Paragraph 7 after you exercise
your [20   ] Year-End Options, you have no rights as a shareholder of GS Inc.
This Award is conditioned on your executing the related signature card and
returning it to the address designated and/or by the method specified by the
date specified, and is subject to all terms, conditions and provisions of the
Plan and this Award Agreement, including, without limitation, the arbitration
and choice of forum provisions set forth in Paragraph 13. By executing the
related signature card (which, among other things, opens the custody account
referred to in paragraph 7 if you have not done so already), you will have
confirmed your acceptance of all of the terms and conditions of this Award
Agreement.

3. Expiration Date. The Expiration Date for your [20   ] Year-End Options is [•]
(in New York). Notwithstanding anything to the contrary in this Award Agreement,
but subject to earlier termination as provided in this Award Agreement or
otherwise in accordance with the Plan, on the Expiration Date all of your then
Outstanding [20   ] Year-End Options shall terminate.

4. Vesting.

(a) In General. Except as provided below in Paragraphs 4(b), 4(c), 4(d), 5(a),
5(b), 10(g), and 11, on each Vesting Date you shall become Vested in the number
or percentage of your [20   ] Year-End Options specified next to such Vesting
Date on the Award Statement (which may be rounded to avoid fractional Shares).
While continued active Employment is not required in order for your Outstanding
Vested [20   ] Year-End Options to become exercisable, all other terms and
conditions of this Award Agreement shall continue to apply to such Vested
[20   ] Year-End Options, and failure to meet such terms and conditions may
result in the termination of this Award (as a result of which no Shares subject
to any such Vested [20   ] Year-End Options would be delivered).

(b) Death. Notwithstanding any other provision of this Award Agreement, if you
die prior to an applicable Vesting Date, as soon as practicable after the date
of death and after such documentation as may be requested by the Committee is
provided to the Committee, any such [20   ]Year-End Options that were
Outstanding but that had not yet become Vested immediately prior to your death
shall become Vested, but all other conditions of this Award Agreement thereafter
shall apply to the representative of your estate.

(c) Extended Absence, Retirement and Downsizing.

(i) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 5(c), in the event of the termination of your Employment (determined
as described in Section 1.2.19 of the Plan) by reason of Extended Absence or
Retirement, the condition set forth in Paragraph 5(a) shall be waived with
respect to any [20   ] Year-End Options that were Outstanding but that had not
yet become Vested immediately prior to such termination of Employment (as a
result of which such [20   ] Year-End Options shall become Vested), but all
other conditions of this Award Agreement shall continue to apply.

 



--------------------------------------------------------------------------------



 



(ii) Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 5(a) shall be waived with
respect to your [20   ] Year-End Options that were Outstanding but that had not
yet become Vested immediately prior to such termination of Employment (as a
result of which such [20   ] Year-End Options shall become Vested), but all
other conditions of this Award Agreement shall continue to apply. Whether or not
your Employment is terminated solely by reason of a “downsizing” shall be
determined by the Firm in its sole discretion. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will be solely by
reason of a “downsizing.”

(d) Change in Control. Notwithstanding any other provision of this Award
Agreement, if there is a Change in Control and your Employment terminates as
described in Paragraph 6(d), the condition set forth in Paragraph 5(a) shall be
waived with respect to any [20   ] Year-End Options that were Outstanding but
that had not yet become Vested immediately prior to such termination of
Employment (as a result of which such [20   ] Year-End Options shall become
Vested), but all other terms and conditions of this Award Agreement shall
continue to apply.

5. Termination of [20   ] Year-End Options Upon Certain Events.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 4(b), 4(c), 4(d) and 10(g), if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your [20   ] Year-End Options that were Outstanding but had
not yet become Vested immediately prior to your termination of Employment
immediately shall terminate.

(b) Unless the Committee determines otherwise, your rights in respect of all of
your Outstanding [20   ] Year-End Options (whether or not Vested) shall
immediately terminate, such [20   ] Year-End Options shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof, if at any time
prior to the date you exercise such [20   ] Year-End Options:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 13 or Section 3.17
of the Plan;

(ii) any event that constitutes Cause has occurred;

(iii) you in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any such Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (D) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring, of any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring whether as an
employee or consultant or otherwise;

(iv) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and

2



--------------------------------------------------------------------------------



 



conditions of the Plan and this Award Agreement. By exercising any [20   ]
Year-End Option under this Award Agreement, or by accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all of the terms and
conditions of the Plan and this Award Agreement;

(v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party; or

(vi) as a result of any action brought by you, it is determined that any of the
terms or conditions for exercise of your [20   ] Year-End Options or delivery of
Shares in respect thereto are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.

(c) Without limiting the application of Paragraph 5(b), your Outstanding [20   ]
Year-End Options that become Vested in accordance with Paragraph 4(c)(i)
immediately shall terminate, and such Outstanding [20   ] Year-End Options shall
cease to be Outstanding if, prior to the original Vesting Date with respect to
such [20   ] Year-End Options, you (i) form, or acquire a 5% or greater equity
ownership, voting or profit participation interest in, any Competitive
Enterprise, or (ii) associate in any capacity (including, but not limited to,
association as an officer, employee, partner, director, consultant, agent or
advisor) with any Competitive Enterprise. Notwithstanding the foregoing, unless
otherwise determined by the Committee in its discretion, this Paragraph 5(c)
will not apply if your termination of Employment by reason of Extended Absence
or Retirement is characterized by the Firm as “involuntary” or by “mutual
agreement” other than for Cause and if you execute such a general waiver and
release of claims and an agreement to pay any associated tax liability, both as
may be prescribed by the Firm or its designee. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will constitute an
“involuntary” termination of Employment or a termination of Employment by
“mutual agreement.”

6. Exercisability of Vested [20   ] Year-End Options.

(a) In General. Only [20   ] Year-End Options that are Outstanding and Vested
can be exercised. Outstanding Vested [20   ] Year-End Options must be exercised
subject to Paragraph 6(e) and in accordance with procedures established by the
Committee from time to time but, subject to Paragraphs 6(d) and 10(g), not
earlier than the Initial Exercise Date. The Initial Exercise Date for your
[20   ] Year-End Options shall be a date specified by the Committee that is not
more than thirty (30) Business Days after the date listed on the Award Statement
as the Initial Exercise Date if that date is during a Window Period or, if the
date listed on the Award Statement is not during a Window Period, on a date
specified by the Committee that is not more than 30 Business Days after the
first Trading Day of the first Window Period that begins thereafter. For this
purpose, a “Trading Day” is a day on which Shares trade regular way on the New
York Stock Exchange. The Committee may from time to time prescribe periods
during which the Vested [20   ] Year-End Options shall not be exercisable. In
addition, the exercise procedures established by the Committee may require you
to take specific steps in order to exercise your [20   ] Year-End Options within
a minimum time prior to the effective date of exercise.

(b) Death. Notwithstanding any other provision of this Award Agreement, if you
die and, at the time of your death, you have any Outstanding [20   ] Year-End
Options, the Transfer Restrictions described in Paragraph 6(e) with respect to
any [20   ] Year-End Options and any Shares delivered in respect thereto shall
be removed, and such Outstanding [20   ] Year-End Options (i) shall be
exercisable by the representative of your estate in accordance with Paragraph
6(a) beginning on the later of (x) the Initial Exercise Date and (y) a date that
is as soon as practicable after the date of death and after such documentation
as may be requested by the Committee is provided to the Committee and
(ii) unless earlier terminated in accordance with the terms of this Award
Agreement, shall remain exercisable until the Expiration Date.

3



--------------------------------------------------------------------------------



 



(c) Other Terminations of Employment. Subject to Paragraphs 5(b) and 5(c), upon
the termination of your Employment for any reason (other than death or Cause),
but subject to Paragraph 10(g), your then Outstanding Vested [20   ] Year-End
Options shall be exercisable in accordance with Paragraph 6(a) beginning on the
Initial Exercise Date and, unless earlier terminated in accordance with the
terms of this Award Agreement, shall remain exercisable until the Expiration
Date.

(d) Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, if a Change in Control shall occur, and within 18 months thereafter
the Firm terminates your Employment without Cause or you terminate your
Employment for Good Reason, as provided in Paragraph 4(d), all of your [20   ]
Year-End Options that were Outstanding but that had not yet become Vested
immediately prior to your termination of Employment, shall become Vested, and
all of your Outstanding Vested [20   ] Year-End Options shall become exercisable
and, unless earlier terminated in accordance with the terms of this Award
Agreement, shall remain exercisable until the Expiration Date and the Transfer
Restrictions described in Paragraph 6(e) with respect to any [20   ] Year-End
Options and any Shares delivered in respect thereto shall be removed.

(e) Transfer Restrictions. Subject to Paragraphs 6(b), 6(d) and 10(g),
notwithstanding any other provision of this Award Agreement, (i) (A) no sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposition of (including through the use of any cash-settled
instrument) any Shares acquired in connection with the exercise of your [20   ]
Year-End Options, whether voluntarily or involuntarily by you; and (B) no
exercise of any [20   ] Year-End Options involving the sale of Shares acquired
in respect of such exercise (the restrictions in clauses (i)(A) and (i)(B) of
this Paragraph 6(e) being referred to collectively as the “Transfer
Restrictions”) may be effected before the first anniversary of the Initial
Exercise Date (the “Transferability Date”), and any purported sale, exchange,
transfer, assignment, pledge, hypothecation, fractionalization, hedge, other
disposition or exercise in violation of the Transfer Restrictions shall be void;
and (ii) if and to the extent Shares subject to your [20   ] Year-End Options
are certificated, the certificates representing such Shares, shall bear a legend
specifying that such Shares are subject to the restrictions described in this
Paragraph 6(e) and GS Inc. shall advise its transfer agent to place a stop order
against the transfer of such Shares in violation of such Transfer Restrictions.
Any Shares acquired in connection with any exercise of your [20   ] Year-End
Options prior to the Transferability Date shall be held in a custody or other
account designated by the Firm. Within 30 Business Days after the
Transferability Date (or any other date for which removal of the Transfer
Restrictions is called for), GS Inc. shall take, or shall cause to be taken,
such steps as may be necessary to remove the Transfer Restrictions.

[(f) Escrow. Pending receipt of any consents deemed necessary or appropriate by
the Firm, Shares acquired in connection with the exercise of of your [20   ]
Year-End Options initially may be delivered into an escrow account meeting such
terms and conditions as may be determined by the Firm. Any such escrow
arrangement shall, unless otherwise determined by the Firm, provide that (i) the
escrow agent shall have the exclusive authority to vote such Shares while held
in escrow and (ii) dividends paid on Shares held in escrow may be accumulated
and shall be paid as determined by GS Inc. in its discretion. By accepting your
[20   ] Year-End Option Award, you have agreed to execute such documents and
take such steps as may be deemed necessary or appropriate by the Firm to
establish and maintain any such escrow account.]

7. Delivery. Subject to Section 6(e), unless otherwise determined by the
Committee, or as otherwise provided in this Award Agreement, including, without
limitation, Paragraphs 10 and 11, after receipt of payment of the Exercise Price
in respect of a [20   ] Year-End Option, a Share shall be delivered by
book-entry credit to the Custody Account maintained by you, and until the
Transferability Date, shall be subject to the Transfer Restrictions.
Notwithstanding the foregoing, if you are or become considered by GS Inc. to be
one of its “covered employees” within the meaning of Section 162(m) of the Code,
then you shall be subject to the provisions of Section 3.21.1 of the Plan, as a
result of which delivery of your Shares may be delayed. In accordance with
Section 1.3.2(h) of the Plan, in the discretion of the Committee, in lieu of all
or any portion of the Shares otherwise deliverable upon the exercise of all or
any portion of your [20   ] Year-End Options, the Firm may deliver cash, other
securities, other Awards or other property, and all references in this Award
Agreement to deliveries of Shares shall include such deliveries of cash, other
securities, other Awards or other property.

4



--------------------------------------------------------------------------------



 



8. Repayment. The provisions of Section 2.3.5 of the Plan (which requires Award
recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such exercise were not satisfied) shall apply to this Award.

9. Non-transferability. Except as may otherwise be provided by the Committee,
the limitations on transferability set forth in Section 3.5 of the Plan shall
apply to this Award. Any purported transfer or assignment in violation of the
provisions of this Paragraph 9 or Section 3.5 of the Plan shall be void.

10.  Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares upon exercise of your [20   ] Year-End Options is
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan.

(b) If you are or become a Managing Director, your rights in respect of your
[20   ] Year-End Options are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.

(c) Your rights in respect of your [20   ] Year-End Options are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares, hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your [20   ] Year-End Options in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the exercise of your [20   ] Year-End Options or the sale of
Shares delivered to you hereunder.

(f) Without limiting the application of Paragraph 6(e), GS Inc. may affix to
Certificates representing Shares issued pursuant to this Award Agreement upon
exercise of your [20   ] Year-End Options any legend that the Committee
determines to be necessary or advisable (including to reflect any restrictions
to which you may be subject under a separate agreement with GS Inc.). GS Inc.
may advise the transfer agent to place a stop order against any legended Shares.

5



--------------------------------------------------------------------------------



 



(g) Without limiting the application of Paragraph 5(b), if:

(i) your Employment with the Firm terminates solely because you resigned to
accept employment at a governmental agency, self-regulatory organization, or
other employer and as a result of such new employment the Firm determines that
your continued holding of your [20   ] Year-End Options would violate standards
of ethical conduct applicable to you (“Conflicted Employment”); or

(ii) following your termination of Employment other than described in Paragraph
10(g)(i), you notify the Firm that you have accepted or intend to accept
Conflicted Employment at a time when you continue to hold Outstanding [20   ]
Year-End Options that are Vested;

then, in the case of Paragraph 10(g)(i) above, the condition set forth in
Paragraph 5(a) shall be waived with respect to any [20   ] Year-End Options you
then hold that had not yet become Vested (as a result of which such [20   ]
Year-End Options shall become Vested) and, in the cases of Paragraph 10(g)(i)
and 10(g)(ii) above, (a) such Outstanding Vested [20   ] Year-End Options shall
be cancelled and as soon as practicable after the Committee has received
satisfactory documentation relating to your Conflicted Employment (the “Release
Date”) you shall receive a payment equal to the excess (if any) of (x) the Fair
Market Value of a Share on the Business Day immediately prior to the Release
Date multiplied by the number of your [20   ] Year-End Options that were
Outstanding and Vested immediately prior to such cancellation over (y) the
Exercise Price multiplied by the number of such Outstanding Vested [20   ]
Year-End Options; or (b) both the Initial Exercise Date and Transferability Date
shall become the Release Date. Notwithstanding anything else herein, any such
actions described in this Paragraph 10(g) shall be permitted only at such time
and if and to the extent as would not result in the imposition of any additional
tax under Section 409A of the Code.

11. Right of Offset. The obligation to deliver Shares under this Award Agreement
upon exercise of your [20   ] Year-End Options is subject to Section 3.4 of the
Plan, which provides for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

12. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

13. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND AND
AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION
3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND
WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.

6



--------------------------------------------------------------------------------



 



14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
      By:
 
      Name: [Name]
 
      Title: [Title]

7